Citation Nr: 1115230	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In November 2010, the Veteran and his representative appeared at the RO to present oral testimony and arguments in support of his claims in a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been obtained and associated with the Veteran's claim file for the Board's review and consideration.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary and procedural development.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran's service records indicate that his primary Military Occupational Specialty during his nearly nine years of active service in the United States Army was as a self-propelled field artillery system mechanic and a light weapons vehicle and power generator mechanic.  In his oral and written statements in support of his claim, he contends that his hearing loss and tinnitus are related to his exposure to acoustic trauma (identified as artillery fire, and machine shop, vehicle engine, and power generator noises) during service as a result of working in proximity to self-propelled 8-inch field guns and various wheeled and tracked military vehicles in his capacity as a mechanic involved in their maintenance and repair.  He states that after service, he only worked as an automobile mechanic for approximately 2 - 3 months before changing careers to an electronic technician, which was computer-based and involved no noise exposure.  

At the Veteran's videoconference hearing before the Board in November 2010, he raised the additional theory that his hearing loss and tinnitus are secondary to his service-connected bilateral knee disorders on the basis of being a chronic side-effect of medication prescribed to treat these orthopedic disabilities.  The Board notes that the Veteran is service connected for bilateral chondromalacia patellae, degenerative joint disease of both knees, and status post bilateral total knee arthroplasty, for which the records reflect that he is being regularly prescribed non-steroidal anti-inflammatory medication, as well as others, to include Ascriptin, Acetaminophen, Allopurinol (for gout), Arthrotec, Lortab, and Aleve.  The Veteran reported that during his research he found recent clinical studies indicating that hearing loss and tinnitus are known side effects of using non-steroidal anti-inflammatory drugs (NSAIDs).  

As the Veteran now raises a new theory of service connection for hearing loss and tinnitus that is not inherently implausible on its face and has neither been adequately developed nor considered on its merits by the agency of original jurisdiction, a remand is warranted so that the Veteran may be scheduled for a VA audiological examination and a nexus opinion addressing this newly advanced theory, after which the case should be considered on the merits.

The Board also notes that in January 2011, the Veteran submitted clinical evidence in support of his hearing loss claim to VA that was not considered in the first instance by the agency of original jurisdiction and was not accompanied by a waiver of first review.  Thus, to avoid prejudice of the Veteran's appeal and to ensure that his right to appellate due process has been preserved, the case should also be remanded for the RO's consideration of the aforementioned evidence, followed thereafter by issuance of a supplemental statement of the case.  .  

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be asked to provide information indentifying all private and/or VA treatment received for his hearing loss and tinnitus since July 2007 (the time of the most recent VA audiological examination of record).  Copies of updated treatment records, not currently of record, pertinent to the hearing loss and tinnitus issues on appeal should be obtained and associated with the claims folder.
  
2.  The Veteran should be scheduled for a VA audiological examination to determine the current state of his hearing acuity in each ear.  For the Veteran's tinnitus, and for each ear that meets the regulatory criteria under 38 C.F.R. § 3.385 for hearing loss as a disability for VA compensation purposes, the reviewing audiologist should provide opinions addressing the following:

(a.)   Is it as likely as not that the Veteran's hearing loss and/or tinnitus is the result of exposure to acoustic trauma in service from working in close proximity to the noise of artillery gunfire, tracked and wheeled military vehicle engines, and a machine shop?

(b.)  Is it as likely as not that the Veteran's hearing loss and/or tinnitus are proximately due to, or the result of his use of NSAIDs or other medications (to specifically include, Ascriptin, Acetaminophen, Allopurinol, Arthrotec, Lortab, and Aleve) prescribed to treat his service-connected bilateral knee disabilities?  

The VA audiologist should include a detailed supportive rationale for these opinions in his/her discussion.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

